Exhibit 10.5

FORM OF RESTRICTIVE COVENANT AGREEMENT1

This RESTRICTIVE COVENANT AGREEMENT (“Agreement”), entered into and effective as
of [_________], is by and between [            ] (“Employee”) and Compass
Minerals International, Inc. by and on behalf of itself and any parent
companies, successor companies, direct and indirect subsidiaries, other
affiliated companies and assigns (hereinafter referred to collectively as
“Company”).

WITNESSETH

[WHEREAS, Company and the Employee previously entered into a Restrictive
Covenant Agreement (the “Prior Agreement”); and]2

WHEREAS, in consideration of the [employment]3 [continued employment]4 of
Employee by Company and as a condition of Employee’s eligibility for any
incentive compensation from Company (as applicable), Company and the Employee
desire to enter into this Agreement[ which will supersede the Prior Agreement in
its entirety]5.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, Company and the Employee hereby agree
as follows:

1. Non-Solicitation Agreement.

a. Acknowledgments. Employee acknowledges Company’s confidential/trade secret
information and relationships with its customers, clients, employees, and other
business associations are among Company’s most important assets. Employee
further acknowledges that, in his/her employment with Company, he/she will have
access to such information/relationships and be responsible for developing and
maintaining such information/relationships.

b. Non-Solicitation of Employees. Employee agrees that, during Employee’s
employment with Company and for a period of [two years]6 [one year]7 after
termination of Employee’s employment with Company for any reason (regardless of
who initiates such termination), Employee will not directly or indirectly,
whether for Employee’s benefit or for the benefit of a third party, recruit,
solicit, or induce, or attempt to recruit, solicit, or induce: (1) anyone
employed by Company to terminate employment with, or otherwise cease a
relationship with, Company, other than in the good-faith performance of
Employee’s duties to Company; or (2) anyone employed by Company at any time
during the one year immediately preceding termination of Employee’s employment
with Company to provide services of any kind to a competitor of Company.
Employee further agrees that Employee shall not hire/otherwise engage/supervise
any individual described in (1) or (2) of this paragraph 1.b, including in the
event any such individual approaches Employee about providing services to a
Company competitor. This Section 1.b. shall not prohibit Employee from providing
references for any employee of Company or from making solicitations for
employees through a general advertisement not directed specifically at employees
of Company.

 

1 

Note that this form includes various references to differing language in “Option
1” and “Option 2”. Option 1 language is to be used in an agreement with the
Chief Executive Officer, while Option 2 language is to be used in an agreement
with all other executive officers.

2 

Language to be included for executives party to an existing restrictive covenant
agreement.

3 

Language to be included for executives not previously employed.

4 

Language to be included for executives previously employed.

5 

Language to be included for executives party to an existing restrictive covenant
agreement.

6 

Option 1

7 

Option 2

 

1



--------------------------------------------------------------------------------

c. Non-Solicitation of Customers. Employee agrees that, during Employee’s
employment with Company and for a period of [two years]8 [one year]9 after
termination of Employee’s employment with Company for any reason (regardless of
who initiates such termination), Employee will not directly or indirectly,
whether for Employee’s benefit or for the benefit of a third party, solicit,
divert, or take away, or attempt to solicit, divert, or take away, the business
or patronage of any of the clients, customers, accounts, distributors,
suppliers, vendors or business partners or demonstrably (based upon material
activities by Company) prospective clients, customers, accounts, distributors,
suppliers, vendors, or business partners of Company, in each case within the
geographic regions for which Employee is responsible at any time within the one
year immediately preceding termination of Employee’s employment with Company
(collectively, the “Territory”). Employee further agrees Employee will not, for
the period specified in this paragraph 1.c., do business in any way with respect
to competitive activities with any entity covered by this paragraph 1.c within
the Territory.

2. Non-Competition Agreement.

a. Acknowledgments. Employee acknowledges Company’s confidential/trade secret
information and relationships with its customers, clients, employees, and other
business associations are among Company’s most important assets. Employee
further acknowledges that, in his/her employment with Company, he/she will have
access to such information/relationships and be responsible for developing and
maintaining such information/relationships. Employee acknowledges that Company’s
business encompasses all of Company’s operations, its main products and
services, what subsidiaries it owns, and what markets it operates in and that
for purposes of this Agreement, Company’s “Business” shall at all times mean
those operations, products and services as described in Company’s most recently
filed annual report on Form 10-K with the U.S. Securities and Exchange
Commission (the “SEC”).

b. Restriction on Competition. The restriction on competition in this paragraph
extends to all geographic areas within the Territory. Employee agrees that,
during Employee’s employment with Company and for a period of [two years]10 [one
year]11 after termination of Employee’s employment with Company for any reason
(regardless of who initiates such termination), Employee will not directly or
indirectly compete with Company or Company’s Business within the Territory. This
agreement not to compete means Employee will not, among other things, whether as
an employee, independent contractor, consultant, owner, officer, director,
stockholder, partner, or in any other capacity (1) be affiliated with any
business competitive with Company or Company’s Business within the Territory or
(2) solicit orders as an agent for any product or service that is competitive
with any product or services provided by Company or Company’s Business within
the Territory. Nothing in this Section 2.b. shall prohibit Employee from being a
passive owner of less than 5% of the outstanding equity of any entity. In
addition, following Employee’s termination of employment, nothing herein or

 

8 

Option 1

9 

Option 2

10 

Option 1

11 

Option 2

 

2



--------------------------------------------------------------------------------

otherwise shall prevent or prohibit Employee from having an equity interest in,
or providing services to, (x) a private equity or hedge fund that has
investments in the Business, (y) a subsidiary, division or affiliate of an
entity engaged in the Business as long as such subsidiary, division or affiliate
does not engage in competition with Company in a manner prohibited hereunder for
Employee to be employed by it if it were a stand-alone company or (z) a company
that engages in the Business, but derives less than 5% of such company’s annual
gross revenue from the Business; provided that, in each of clauses (x), (y), or
(z), Employee does not provide services, directly or indirectly, to the Business
and does not have any direct reports who provide services, directly or
indirectly, to the Business, it being understood that, for purposes of
(z) above, Employee shall not be considered to be providing direct or indirect
services to the Business if the person in charge of the Business is not Employee
or a direct report of Employee. [Notwithstanding anything in this Agreement to
the contrary, this Agreement shall not be construed in any way to limit or
restrict Employee’s right to practice law in any jurisdiction, including,
without limitation, as in-house legal counsel to any company in any industry.]12

3. Confidentiality and Security.

(a) Confidential Information. Employee understands and acknowledges that during
the course of employment with Company, Employee will have access to and learn
about confidential, secret, and proprietary documents, materials, data, and
other information, in tangible and intangible form, of and relating to Company’s
Business, including its existing and prospective customers, suppliers, and other
associated third parties (“Confidential Information”). Employee further
understands and acknowledges that this Confidential Information and Company’s
ability to reserve it for the exclusive knowledge and use of Company is of great
competitive importance and commercial value to Company, and that improper use or
disclosure of the Confidential Information by Employee may cause irreparable
harm to Company, for which remedies at law may not be adequate and may also
cause Company to incur financial costs, loss of business advantage, liability
under confidentiality agreements with third parties and civil damages or
penalties.

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, documents,
research, operations, services, strategies, agreements, contracts, transactions,
potential transactions, negotiations, pending negotiations, know-how, trade
secrets, applications, operating systems, pricing information, customer
information and customer lists of Company and Company’s Business or of any other
person or entity that has entrusted information to Company in confidence. The
Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

Employee understands and agrees that Confidential Information developed by
Employee in the course of Employee’s employment by Company shall be subject to
the terms and conditions of this Agreement as if Company furnished the same
Confidential Information to Employee in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public or within Company’s industry, provided that such disclosure
to the public or within the Company’s industry is through no direct or indirect
fault of Employee or person(s) acting on Employee’s behalf.

 

12 

Language to be used only for in-house legal counsel, including Chief Legal and
Administrative Officer.

 

3



--------------------------------------------------------------------------------

(b) Disclosure and Use Restrictions.

 

  (1)

Employee covenants. Employee agrees and covenants:

 

  (A)to

treat all Confidential Information as strictly confidential;

 

  (B)

not to directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated,
or made available, in whole or part, to any entity or person whatsoever not
having a need to know and authority to know and use the Confidential Information
in connection with the Business and, in any event, not to anyone outside of the
direct employ of Company except as required in the performance of any of
Employee’s authorized employment duties to Company or with the prior consent of
an authorized officer acting on behalf of Company in each instance (and then,
such disclosure shall be made only within the limits and to the extent of such
duties or consent); and

 

  (C)

not to access or use any Confidential Information, and not to copy any
documents, records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of Company except as required in the
performance any of the Employee’s authorized employment duties to Company or
with the prior consent of an authorized officer acting on behalf of Company in
each instance (and then, such disclosure shall be made only within the limits
and to the extent of such duties or consent).

 

  (2)

Permitted disclosures. Nothing in this Agreement shall be construed to:

 

  (A)

prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation or
order. Employee shall promptly provide written notice of any such order to an
authorized officer of Company, if legally permitted to do so;

 

  (B)

prohibit or restrict Employee (or Employee’s attorney) from filing a charge or
complaint with the SEC, the Equal Employment Opportunity Commission (“EEOC”) or
a comparable state agency, the Occupational Safety and Health Administration
(“OSHA”), or any other self-regulatory organization or any other federal or
state regulatory authority (“Government Agencies”). Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
any securities regulatory agency or authority/Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
securities regulatory agency or authority/Government Agency in connection with
reporting a possible securities or other law violation without notice to
Company;

 

4



--------------------------------------------------------------------------------

  (C)

limit Employee’s right to receive an award for information provided to any
Government Agencies/to the SEC staff or any other securities regulatory agency
or authority;

 

  (D)

prohibit Employee from making other disclosures that are protected under the
whistleblower provisions of law. Employee does not need prior authorization of
Company to make any such reports or disclosures and is not required to notify
Company that he/she has made such reports or disclosures; or

 

  (F)

prohibit Employee from making truthful disclosures to a court of competent
jurisdiction that are reasonably appropriate in connection with any litigation
between Employee and Company.

 

  (3)

Duration of Confidentiality Obligations. Employee understands and acknowledges
that Employee’s obligations under this Agreement with regard to any particular
Confidential Information shall commence immediately upon Employee first having
access to such Confidential Information (whether before or after Employee begins
employment by Company) and shall continue during and after Employee’s employment
by Company until such time as such Confidential Information has become public
knowledge or generally known in Company’s industry other than as a result of
Employee’s breach of this Agreement or breach by those acting in concert with
the Employee or on the Employee’s behalf.

4. Non-Disparagement. Employee will not disparage in any way, or make negative
comments of any sort, about the Company, its employees, customers, or vendors,
whether orally or in writing, and whether to a third party or to an employee of
the Company. Similarly, the Company will instruct its executive officers of the
Company not to disparage in any way or make negative comments of any sort about
Employee or Employee’s employment with the Company, whether orally or in writing
and whether to a third party or to an employee of the Company. This prohibition
does not limit Employee’s right to file a charge with, or participate in, an
investigation conducted by any appropriate federal, state or local government
agency (such as the EEOC, National Labor Relations Board, SEC, Department of
Labor or OSHA), nor does it require Employee to provide anything other than
truthful information in good faith to the best of Employee’s ability. Similarly,
this prohibition does not prohibit the Company or any executive officer of the
Company from making truthful disclosures to a federal, state or local government
agency or a state or federal court of competent jurisdiction that are reasonably
appropriate in connection with any litigation between Employee and Company
(whether such litigation is initiated by Employee or by Company) or providing
truthful testimony or otherwise disclosing information as required by law.
Either party may make truthful statements to rebut disparaging statements made
by the other party.

 

5



--------------------------------------------------------------------------------

5. General Provisions.

a. Legal and Equitable Relief. Employee specifically acknowledges and agrees
that, in interpreting/enforcing this Agreement, a court should honor the
parties’ intent to the maximum extent possible. As such, Employee specifically
acknowledges and agrees (1) the restrictions in paragraphs 1-4 are necessary for
the protection of the legitimate business interests, goodwill, and Confidential
Information of Company and its Business; (2) the duration and scope of the
restrictions in paragraphs 1-4 are reasonable as written; (3) if a court of
competent jurisdiction determines the restrictions in paragraphs 1-4 are
overbroad, then such court should modify those restrictions so as to be
enforceable rather than void the restrictions regardless of any law or authority
to the contrary, it being the parties’ intent in this Agreement to restrain
unfair competition; and (4) in the event of any actual or threatened breach,
Company shall, to the maximum extent allowed, have the right to suspend bonus
payments, benefits, and/or any exercise of stock options or settlement of other
equity awards. Employee further specifically acknowledges and agrees any breach
of paragraphs 1-4 will cause Company substantial and irreparable harm and,
therefore, in addition to such other remedies that may be available, including
the recovery of damages from Employee, Company shall have the right to
injunctive relief to restrain or enjoin any actual or threatened breach of the
provisions of paragraphs 1-4. Employee further specifically acknowledges and
agrees that, if Company prevails in a legal proceeding to enforce this
Agreement, then Company shall be entitled to recover its costs and fees
incurred, including its attorney’s fees, expert witness fees, and out-of-pocket
costs, in addition to any other relief it may be granted.

b. Severability. The terms and provisions of this Agreement are severable in
whole or in part. If a court of competent jurisdiction determines any term or
provision of this Agreement is invalid, illegal, or unenforceable, then the
remaining terms and provisions shall remain in full force and effect.

c. Assignment. Employee may not assign this Agreement. Company may assign this
Agreement in its discretion to any parent/subsidiary company or successor in
interest to the business, or part thereof, of Company.

d. Governing Law and Consent to Jurisdiction. Interpretation/enforcement of this
Agreement shall be subject to and governed by the laws of the State of Kansas,
irrespective of the fact that one or both of the parties now is or may become a
resident of a different state and notwithstanding any authority to the contrary.
Employee hereby expressly submits and consents to the exclusive personal
jurisdiction and exclusive venue of the federal and state courts of competent
jurisdiction in the State of Kansas, notwithstanding any authority to the
contrary.

e. No Conflicting Agreements. Employee represents to Company (1) there are no
restrictions, agreements, or understandings whatsoever to which Employee is a
party that would prevent or make unlawful Employee’s execution or performance of
this Agreement or employment with Company and (2) Employee’s execution of this
Agreement and employment with Company does not constitute a breach of any
contract, agreement, or understanding, oral or written, to which Employee is a
party or by which Employee is bound.

f. Disclosure of Agreement. In the event Company has reason to believe Employee
has breached or may breach this Agreement, Employee agrees Company may disclose
this Agreement, without risk of liability, to a current or prospective employer
of Employee or other business entity.

 

6



--------------------------------------------------------------------------------

g. Survival. The obligations contained in this Agreement survive the
termination, for any reason whatsoever, of Employee’s employment with Company
(regardless of who initiates such termination) and shall thereafter remain in
full force and effect as written. The obligations contained in this Agreement
also survive the promotion, transfer, demotion, and/or other change to the
terms/conditions of Employee’s employment, regardless of reason, and shall
thereafter remain in full force and effect as written.

h. Nature of Agreement. This Agreement [, the Employment Agreement entered into
between Employee and the Company, dated [            ],]13 and Executive’s
Confidentiality Agreement constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements or understandings between the parties with respect to such matters[,
including, without limitation, the Prior Agreement]14. This Agreement may be
modified or amended only by an agreement in writing signed by both parties. This
is not an employment agreement. [Employee’s employment with Company is and shall
be at will for all purposes.]15

i. No Waiver. The failure of either party to insist on the performance of any of
the terms or conditions of this Agreement, or failure to enforce any of the
provisions of this Agreement, shall not be construed as a waiver or a
relinquishment of any such provision. Any waiver or failure to enforce on any
one occasion is effective only in that instance, and the obligations of either
party with respect of any provision in this Agreement shall continue in full
force and effect.

j. Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016. Notwithstanding any other provision of
this Agreement:

 

  (1)

Employee will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:

 

  (A)

is made:

 

  (i)

in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and

 

  (ii)

solely for the purpose of reporting or investigating a suspected violation of
law; or

 

  (B)

is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.

 

  (2)

If Employee files a lawsuit for retaliation by Company for reporting a suspected
violation of law, Employee may disclose Company’s trade secrets to Employee’s
attorney and use the trade secret information in the court proceeding if
Employee:

 

  (A)

files any document containing the trade secret under seal; and

 

  (B)

does not disclose the trade secret, except pursuant to court order.

[Signature Page Follows]

 

13 

Option 1

14 

Language to be included for executives party to an existing restrictive covenant
agreement.

15 

Option 2

 

7



--------------------------------------------------------------------------------

BY COMPLETING AND EXECUTING THIS AGREEMENT, LEGAL RIGHTS AND DUTIES ARE CREATED.
EMPLOYEE IS HEREBY ADVISED TO CONSULT INDEPENDENT LEGAL COUNSEL AS TO ALL
MATTERS CONTAINED IN THIS DOCUMENT.

 

COMPASS MINERALS INTERNATIONAL, INC.    By:   

 

  

 

Name:    [                                   
                                                              ]    Employee
Name: [                ] Title:    [                                   
                                                              ]    Date:
[                ] Date:    [                                   
                                                              ]   